UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2183


VERNICE BELL,

                      Plaintiff – Appellant,

          v.

WEYERHAEUSER NR COMPANY,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-cv-00018-FL)


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Vernice Bell, Appellant Pro Se. Keith Michael Weddington,
PARKER, POE, ADAMS & BERNSTEIN, LLP, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Vernice Bell seeks to appeal the district court’s order

denying relief on her complaint.                 We dismiss the appeal for lack

of   jurisdiction      because   the    notice         of    appeal      was   not   timely

filed.

      Parties    are    accorded       30       days   after       the    entry      of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                              “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

April 29, 2015.         The notice of appeal was filed on October 5,

2015.    Because Bell failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis dismiss the appeal.                                We

dispense   with       oral   argument       because          the    facts      and    legal

contentions     are    adequately      presented        in    the     materials       before

this court and argument would not aid the decisional process.



                                                                                  DISMISSED




                                            2